Case 1:21-cr-00003-RCL Document6 Filed 02/03/21 Page 1 of 14

IN THE UNITED STATES DISTRICT COURT
DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA )
)
Plaintiff, )
)
Vv. ) Case no. 1:21-cr-00003-RCL-1
) it Te fly .
JACOB ANTHONY CHANSLEY, <ogexe- Kol
Defendant. ) LA. <9. 2 eevi

DEFENDANT’S EMERGENCY MOTION FOR SUSTENANCE OR, IN THE
ALTERNATIVE, FOR PRE-TRIAL RELEASE

Comes now Defendant, Jacob Anthony Chansley, by and through his undersigned
counsel, and for his Emergency Motion for Sustenance or, in the Alternative for Pre-Trial,
Release, states to the Court as follows:

DEFENDANT-CHARGES AND BACKGROUND
-1) Defendant is charged herein with:
a) Civil disorder;
b) Obstruction of an official proceeding
c) Entering and remaining in a restricted building
d) ‘Disorderly and disruptive conduct in a restricted building
e) Violent entry and disorderly conduct in a Capitol building
f) Parading, demonstrating, or picketing in the Capitol Building.
2) All of the charges herein arose out of the events of January 6, 2021 at the U.S. Capitol.
3) Defendant is a long standing resident of Phoenix, Arizona with an established residence he
shares with his mother.
4) Defendant is 33 years of age and has zero criminal history.

5) Defendant is a single person.
Case 1:21-cr-00003-RCL Document6 Filed 02/03/21 Page 2 of 14

6) Defendant’s hero and role model is Mahatma Ghandi, well known for employment of

peaceful, non-violent means to achieve societal (often political) goals.
DEFENDANT?’S FAITH AS A SHAMAN

7) Defendant is a long standing follower of the faith of Shamanism.

8) Shamanism is a faith recognized by the U.S. Government.

9) Shamanism is a system of religious practice. Historically, it is often associated with
indigenous aad tribal societies, and involves belief that shamans, with a connection to the
otherworld, have the power to heal the sick, communicate with spirits; and escort souls of the
dead to the afterlife. It is an ideology that used to be widely practiced in Europe, Asia, North
and South America, and Africa. It is centered on the belief in supernatural phenomenon such .
as the world of gods, demons, and ancestral spirits. '

10) The primary focus of North American shamanism Bs heal.”

11) A shaman wears regalia, some part of which usually imitates an animal—most often a deer,
a bird, or a bear. It may include a headdress made of antlers or a band into which feathers of
birds have been pierced. The footwear is also symbolic—iron deer hooves, birds' claws, or
bears' paws.

12) Based on Mr. Jacob Chansley’s shamanic belief system and way of life, non-organic food,
which contains unnatural chemicals, would act as an ‘object intrusion’ onto his body and
cause serious illness if he were to eat it. An ‘object intrusion,’ is the belief that disease

originates outside the body from unhealthy objects coming into the body. In shamanic

 

' bttps://en.wikipedia.org/wiki/Shamanism
2
Id.
Case 1:21-cr-00003-RCL Document6 Filed 02/03/21 Page 3 of 14

traditions, the body, mind, and soul are interconnected, and the well-being of all three are
necessary for my client to be able to practice his faith.”

13) During his January 6, 2021 appearance at the Capitol, Defendant was adorned sartorially
with attire befitting his Shaman beliefs, replete with horns, far, and visible but seaplenlent
tattoos to which Defendant attributed meaning. As accessories, he carried a flag on a Shaman
stick and a bullhorm (recognized to be an instrument designed to permit his voice to be
heard).

14) As a result of his attire, Defendant became the focus of countless images published by
mainstream media, social media, and personal sharing. In turn, images of the Defendant have
become iconic in the sense they-are indelibly linked to the events of January 6, 2021.

EVENTS OF JANUARY 6, 2021

15) On January 6, 2021, tens of thousands of wAGReHICaLIS heeded the call of their President to
appear in Washington, DC for a rally billed as one designed to support the President in
saving our nation. For his words, actions, and inactions leading up to and on January 6, 2021,
the former President has been impeached. |

16) In the pending article of impeachment, it is alleged by our nation’s federal legislature that on

' January 6, 2021, President Trump repeatedly issued false statements asserting that the
Presidential election results were the product of widespread fraud and should not be accepted
by the American people or certified by State or Federal officials. Shortly before the Joint
Session commenced, President Trump, addressed a crowd at the Ellipse in Washington, DC.

There, he reiterated false claims that “we won this election, and we won it by a landslide”.

 

“Shamanism as the Original Neurotheology” by Michael Winkelman, published in Joint Publication Board of
Zygon, 2004, http://www.public.asu.edu/~atmxw/zyyon.pdf; and
hitps:/Avww.encyclopedia.com/environment/encyclopedias-almunacs-transeripts-and-maps/shamanism-north-
american-shanunsm
Case 1:21-cr-00003-RCL Document6 Filed 02/03/21 Page 4 of 14

He also willfully made statements that, in context, encouraged—-and foreseeably resulted
in—lawless action at the Capitol, such as: “if you don’t fight like hell you’re not going to
have a country anymore”. Thus incited by President Trump, members of the crowd he had
addressed, in an attempt to, among other dbjediives: interfere with the Joint Session’s solemn
constitutional duty to certify the results of the 2020 Presidential election, unlawfully
breached and vandalized the Capitol, injured and killed law enforcement personnel, menaced
Members of Congress, the Vice President, and Congressional personnel, and engaged in
other violent, deadly, destructive, and seditious acts.

17) During his January 6, 2021 speech just prior to the counting of the electoral college votes,
then said in salient part the following: .

“...Now, it 18 up to Congress to confront this egregious assault on our democracy.
And after this, we’re going to walk down, and Ill be there with you,-we’re going
to walk down, we’re going to walk down. Anyone you want, but I think right
here, we’re going to walk down to the Capitol, and we’re going to cheer on our
brave senators and congressmen and women, and we’re probably not going to be
cheering so much for some of them. Because you’ll never take back our country
with weakness. You have to show strength and you have to be strong. We have
come to demand that Congress do the right thing and only count the electors who
have been lawfully slated, lawfully slated. I know that everyone here will soon be
marching over to the Capitol building to peacefully and patriotically make your
voices heard...

It was going to be great and now we’re out here fighting...

... Today we see a very important event though. Because right over there, right
there, we see the event going to take place. And I’m going to be watching.
Because history is going to be made. We’re going to see whether or not we have
great and courageous leaders, or whether or not we have leaders that should be
ashamed of themselves throughout history, throughout eternity theyll be
ashamed... ,

..And you know what? If they do the wrong thing, we should never, ever forget
that they did. Never forget. We should never ever forget...

...We will not be intimidated into accepting the hoaxes and the lies that we’ve
been forced to believe...
Case 1:21-cr-00003-RCL Document6 Filed 02/03/21 Page 5 of 14

.. But it almost seems that they’re all going out of their way to hurt all of us and
to hurt our country. To hurt our country...

.. And think of what you’re doing. Let’s say you don’t do it. Somebody says,
“Well, we have to obey the Constitution." And you are, because you’re protecting
our country and you’re protecting the Constitution. So-you are... :

... You will have an illegitimate president. That’s what you’ll have. And we can’t
let that happen...

.. So today, in addition to challenging the certification of the election, I’m calling
on Congress and the state legislatures to quickly pass sweeping election reforms,
and you better do it before we have no country left...

... loday is not the end, it’s just the beginning...

. We must stop the steal and then we must ensure that such outrageous election ©
fraud never happens again, can never be allowed to happen again..

. And the Republicans have to get a lot tougher, and so should the Democrats.
They should be regulated, investigated, and prove to justice under the fullest
extent of the law. They’re totally breaking the law..

. Together, we will drain the Washington swamp and we will clean up the
comuption in our nation’s capital. We have done a big job on it, but you think it’s
easy. It’s a dirty business. It’s a dirty business. You have a lot of bad people out
there...

. If we allow this group of people to illegally take over our country because it’s
illegal when the votes are illegal when the way they got there is illegal when the
states that vote are given false and fraudulent information...

.. Because nobody until I came along had any idea how corrupt our elections
were...

. But I said something’s wrong here, something is really wrong, can have
happened...

'... The best is yet to come...
. SO we’re going to, we’re going to walk down Pennsylvania Avenue. I love
Pennsylvania Avenue. And we’re going to the Capitol, and we’re going to try and

give...

.. We’re going to try and give them the kind of pride and boldness that they need
to take back our country...
Case 1:21-cr-00003-RCL Document6 Filed 02/03/21 Page 6 of 14

... SO let’s walk down Pennsylvania Avenue. .
... This is incredible...

18) Immediately following the words of the President referenced above, the Defendant, along
with tens of thousands of other Arnsetican walked to the U.S Capitol Building.

19) By the time the Defendant arrived at the U.S. Capitol Building, the Capitol doors were open
(actually held open by a policeman who stated in effect, if not verbatim, “the building is
yours.”

20) On January 6, 2021, Defendant was not armed with a gun or knife or in possession of
explosives; did not shroud his identity in secrecy, was not donning a bullet-proof vest, was
not in possession of zip ties, or any instrument or device or property which would serve as
indicia of nefarious motivations.

21) On January 6, 2021, Defendant did not engage in physicality with any other human being,
most notably law énforcement and was not part of any organized group or organization
acting in furtherance of scheme or artifice to overthrow the Government.

22) On January 6, 2021, Defendant did not destroy or cause harm to any person or property.

23) In fact, on January 6, 2021, Defendant was notably compliant with the President’s post rally
suggestion that it was time to go home, such as to cause the Defendant to shout at others in
the Capitol Building that it was time to go home per the President’s direction.

24) Defendant then returned to Phoenix, Arizona only to discover he was being sought by federal
law enforcement personnel.

25) Defendant immediately made contact with the FBI and made immediate arrangements to and

did in fact voluntarily and peacefully self-surrender to the Government in Phoenix, Arizona.
Case 1:21-cr-O0003-RCL Document6 Filed 02/03/21 Page 7 of 14

26) Once in custody of the Government, the Defendant was wholly compliant with and
responsive to the FBI, speaking freely and voluntarily and emphasizing his presence at the
Capitol on January 6, 2021 was a direct result of the call out from the President for help to
save our nation. | | |

27) While in Phoenix, Defendant was housed under the authority and domain of the U.S. Bureau
of Prisons. At that time, Defendant made known to the Government the need by the
Defendant for organic food and the intolerance of the Defendant’s body to preservatives, .
dyes, pesticides, modified foods.

28) Defendant’s physical repudiation of non-organic food is one which was disclosed as giving
rise to bodily responses which are immediate and involve systemic responses that are not
simply discomforting, but debilitating and, notably, dehydrating.

29) At his detention hearing conducted by a Magistrate Judge in U.S. District Court in Phoenix,
the non-consumption of food by the Defendant then to daté since commencement of
Defendant’s custody with at the federal facility in Phoenix was brought to light. The’
Magistrate Judge promptly directed the provision of organic food to the Defendant.

30) Thereafter, the Defendant remained in COVID-19 isolation until such time as Defendant
passed a COVID-19 test and a TB test.

31). The Defendant was thereafter transferred to Washington, DC, only to ascertain the facility at
which Defendant is detained would not recognize the Court directed protocols relative to the
provision of organic food to the Defendant.

32) As a result, the Defendant has not been able to consume any food since the commencement
of his stay in Washington, DC, being a period in excess of one week as of the date of the

filing of the present motion.
Case 1:21-cr-00003-RCL Document6 Filed 02/03/21 Page 8 of 14

33) It is understood the Defendant has lost weight in excess of twenty pounds during the last
week.

34) The issue of dietary needs was raised with this Court during the Arraignment hearing
conducted on Friday, January 29, 2021, at which time this Court directed counsel for |
Defendant to reach out to Eric S. Glover, General Counsel, District of Columbia Department
of Corrections (“DC DOC”) to address the dietary needs of the Defendant.

35) Virtually immediately after the Friday afternoon Arraignment hearing herein, the
undersigned counsel for Defendant left a detailed voice-mail message with Mr. Glover. A
detailed email was thereafter sent to Mr. Glover confirming the dietary needs of Defendant
and specifically noting that the Defendant had not eaten since being transferred to
Washington, DC.

36) Through a chain of email correspondence, it has become clear that the protocols in place at
the DC DOC are such as to not permit the conditions precedent to approving organic food
and causing same to be served to the Defendant are insufficient to meet the temporal urgency
of the situation. A true and correct copy of the email chain of correspondence with Mr.
Glover in this regard is attached hereto, incorporated herein by reference, and marked Exhibit
A.

37) It is understood the physical condition of the Defendant is declining.

38) As of the morning of February 2, 2021, Mr. Glover informed Defendant’s undersigned
counsel that the Defendant’s request for organic food was denied due to his failure to identify
a “faith/belief’ upon entering DOC’s custody and DOC’s Religious Services staffs inability

“to find any religious merit pertaining to organic food or diet for Shamanism Practitioner.” A
Case 1:21-cr-00003-RCL Document6 Filed 02/03/21 Page 9 of 14

true and correct copy of the email chain of correspondence with Mr. Glover in this regard is
attached hereto, incorporated herein by reference, and marked Exhibit B.
COVID-19 RELATED COMPLICATIONS

39) The COVID-19 Response Orders and protocols aamployed by the Courts, ete DC DOC and
the U.S. Department of Justice have greatly encumbered the ability of counsel for Defendant
to have more than a couple of non-monitored telephone calls with the Defendant. While
sufficient to permit engagement of counsel to be authorized, the wholesale absence of.
reliable and ready access on the part of Defendant to his counsel in an unmonitored format
has made impossible the ability of the undersigned to streamline undertakings to address the
dietary needs of the Defendant, the medical details corresponding to same and the spiritual,
faith based component of same.

40) Further complicating matters are a host of added COVID-19 related issues which thwart,
render woefully cumbersome, and to date obviate the ability of the undersigned counsel with
the necessary unmonitored contact with Defendant such as to appropriately discharge his
duties to the Defendant within a host of vital contemplated undertakings with the
Government.

41) The Defendant, by and through his counsel, wishes to stress to the Court that the
responsiveness of Mr. Glover has been appreciated and is recognized as being within the
context of a situation which is not the norm.

42) The Defendant, by and through his counsel, wishes to stresses appreciation for the
collaborative efforts and cooperation of the U.S. Department of Justice within the context of
this situation.

43) That being said, the Defendant has not eaten food for over one week.
Case 1:21-cr-00003-RCL Document 6 Filed 02/03/21 Page 10 of 14

44) The DC DOC, while appropriately following its protocols and procedures, is clearly without
capacity to simultaneously follow its protocols and procedures, and traverse the temporal
period required to do so, and still garner access to sustenance to feed the Defendant before
his physical condition spirals evenly into a Areaieal abyss.

45) The U.S. Department of Justice has no control over the housing and feeding of the
Defendant. The U.S. Department of Justice has requested of the Defendant, by and through
his counsel, certain information which is one step in a multi-step process designed to permit
the Defendant’s counsel to fully posture his client under certain guidelines material to the
present proceedings. Unfortunately, the dietary issues being experienced by the Defendant

-preclude accomplishing same; the absence of ready and reliable access to unmonitored
communication by the Defendant with his counsel precludes accomplishing same; the
COVID- 19 related policies and aroceares preclude a peon meetings to be Sonate
absent compliance with hurdles and hoops which render the ability to accomplish same for
naught.

46) On a more practical level, the undersigned counsel is based in St. Louis, Missouri. COVID-
19 related sensitivities abound such as to render commercial air travel not-recommended.

47) Most concisely, the totality of the circumstances, for which the Defendant seeks not to cast
blame, renders impossible the ability of the Defendant to eat, confer with counsel, and
otherwise take steps designed to foster fundamental due process considerations for the

Defendant. -
Case 1:21-cr-00003-RCL Document 6 Filed 02/03/21 Page 11 of 14

COUNTERINTUITIVE CONCURRENT PROSECUTION OF INCITER AND INCITED

48) The Government, by and through its legislative branch is prosecuting a former President for
inciting while simultaneously, through the Department of Justice, prosecuting an incited
Defendant herein.

49) This reality calls into focus the real quandary facing a Government whose intelligence
relating to the underbelly of that which served as an impetus for its investigative efforts
relating to January 6, 2021 is potentially undermined by the impeachment of a former
President for, effectively, inciting that which serves as the basis for the charges brought
against other law abiding citizens who heard the words of the former President, believed in
the words of the former President and relied on the truth of the words of the former President.

50) In turn, the Government appears, in the case of Defendant herein and other peaceful citizens

| in like position, to be in the unseemly position of having to prosecute folks for taking heed of
the call of the former President, believing the former President’s words, and doing that which
the former President asked to have done.

51) The Defendant is uniquely postured to assist the Government both through its Department of
Justice and its legislative bodies, free of coercion or anything of a self-serving nature. The
Defendant remains postured to move forward in this regard. It is understood the Government
recognizes the need for counsel for Defendant to garner specific information from the
Defendant and spend time with the Defendant to permit the Defendant to making certain
decisions and grant knowing authority to his counsel regarding same. |

ADVANTAGES OF PRE-TRIAL RELEASE
52) The Government’s initial discovery disclosures to the Defendant support the proposition that

the Defendant immediately and peacefully surrendered himself when he learned of interest
Case 1:21-cr-00003-RCL Document6 Filed 02/03/21 Page 12 of 14

by authorities in him; has zero criminal history and was not violent or destructive on January
6, 2021.

53) Earlier concerns relating to the release of the Defendant prior to ongoing investigation and
the then future jhauguration have abated due to the conducting of the chaNstratioh of
President Biden and collaborative undertakings by the parties to date.

54) Other similarly charged Defendants involved in the January 6, 2021 appearance at the
Capitol have been released from the custody of the Government pending trial.

55) The Government is understood to have a greater degree of comfort with the Defendant by
virtue of the ongoing federal investigation into the events of January 6, 2021 in general and
the Defendant in particular.

56) While the undersigned counsel has not had access to the Defendant to garner details and
conhimeen regarding a Wide range of matters, it is iderised that the Defendant does not
travel internationally, possesses no passport, has no criminal history, professes non-violence
as a core tenet (to the extent he captures and releases insects rather than swatting, killing, or
injuring same), was not part of a grand scheme and artifice to overthrow the Government,
and did not employ violence at any time on January 6, 2021.

57) The pre-trial release of the Defendant would not jeopardize the position of the Government
or constitute a threat of any nature to the public, our nation, or the security of anyone.

58) At the same time, the release of the Defendant would obviate the need to address a worsening
health situation for the Defendant and the employment of resources on the part of the

Government to address same.
Case 1:21-cr-O0003-RCL Document6 Filed 02/03/21 Page 13 of 14

59) At the same time, the pre-trial release of the Defendant would serve the interests of the
Government and the Defendant by permitting due process to be accorded unabated by the
COVID-19 related and other issues.

60) At the same ime, the pre-trial release of the Defendant will permit unmonitored access of the
Defendant with his counsel, a development which would inure to the benefit of both the
Defendant and the Government.

61) At the same time, the ends of justice are served by granting the Defendant’s request for the
pre-trial release of the Defendant.

WHEREFORE, Defendant prays this Honorable Court issue such order as the Court deems
just and meet in the circumstances which will permit and foster justice to be served herein.and to |
permit the Defendant to accorded life sustaining sustenance sought for ingestion, and for such

other and further relief as the Court deems just and proper.

Respectfully Submitted,

KODNER WATKINS, LC

By:__/s/ Albert S. Watkins
ALBERT S. WATKINS, LC DC#399625
7733 Forsyth Boulevard, Suite 600
Clayton, Missouri 63105
(314) 727-9111
(314) 727-9110 Facsimile
albertswatkins@kwklaw.net

CERTIFICATE OF SERVICE

Signature above is also certification that on February 2, 2020 a true and correct copy of the
foregoing was electronically filed with the Clerk of the Court utilizing the CM/ECF system which
will send notification of such filing to all parties of record.
Case 1:21-cr-00003-RCL Document 6 Filed 02/03/21 Page 14 of 14
